                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION




BOUNDARY CATTLE, COMPANY,                             CV-18-106-GF-BMM
INC., and LIANE JOHNSON, d/b/a
LJ FARMS,                                         ORDER GRANTING
                                                UNOPPOSED MOTION FOR
Plaintiffs,                                         JURY TRIAL
-vs-
BASF Corporation,
Defendant.

       This matter is scheduled for bench trial commencing on November 18, 2019.

(ECF No. 15 at 3). The Parties having conferred, and with no objection, Defendant

filed an unopposed Motion for Jury Trial pursuant to Fed. R. Civ. P. 38(b) of all

issues triable by jury. The motion will be granted.

       ACCORDINGLY, IT IS HEREBY ORDERED that a jury trial of all issues
so triable shall commence at the Missouri River Courthouse Great Falls, Montana

on November 18, 2019 at 9:00 AM.

       DATED this 23rd day of October, 2018.
